Citation Nr: 0103730	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  94-35 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for functional bowel 
syndrome, irritable bowel syndrome/spastic colon and gastric 
antral ulcer, rated as 10 percent disabling prior to July 9, 
1998 and as 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1986 until 
May 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of November 1993 from the Columbia, South Carolina 
Regional Office (RO) which denied a compensable evaluation 
for the veteran's service-connected gastrointestinal 
disorder.  During the pendency of the appeal, the service-
connected disability was increased to 10 percent, effective 
in June 1993, the date of claim for increase, by rating 
action dated in December 1997, and to 20 percent, effective 
July 9, 1998, by rating determination of January 1999.

This case was previously remanded by the Board dated in July 
1996 in order to comply with the veteran's request for a 
hearing before the Board; she later withdrew her request in 
writing.  The case was again before the Board in June 1997 
when it was remanded for further development.  In December 
1999 the veteran again requested a hearing and, in accordance 
therewith, she was scheduled for a hearing before the Board 
in Washington, DC.  Although notified of the time and place 
of the hearing, the veteran failed to report.    


REMAND

The veteran asserts that her service-connected 
gastrointestinal disability is comprised of two separate 
stomach disorders consisting of irritable bowel 
syndrome/spastic colon, and gastric ulcer which have 
increased in severity, and which should be separately rated 
at the 30 percent and 60 percent levels, respectively.  She 
contends that worsening gastrointestinal symptoms include 
stomach pain and cramping, alternating diarrhea and 
constipation, headaches, weight loss, vomiting and lack of 
appetite, and impaired health in general.  In correspondence 
to the RO dated in April 1999, the appellant indicated that 
she sometimes had exacerbation of symptoms which lasted for 
as long as two weeks, and that this had been affecting her 
work performance and attendance.  Obtaining documentation of 
time lost from work would be of assistance to the Board in 
evaluation her claim.  She has also related that her weight 
decreased from 144 to 124 pounds since July 1998 on account 
of her symptoms.  

A review of the record discloses that the veteran has 
received continuing VA and private treatment for 
gastrointestinal symptomatology.  She was hospitalized at 
Trident Health System in July 1998 for severe epigastric and 
lower chest pain with nausea and vomiting of blood clots, and 
underwent a stomach biopsy which revealed a large gastric 
ulcer.  The veteran underwent an upper endoscopy in August 
1998 subsequent to which, in a medical report dated in 
September 1998, it was reported that there had been an 80 
percent healing of the giant antral ulcer, but a four pound 
weight loss to 124 over the course of approximately one month 
was indicated.  The physician stated that the appellant would 
be maintained on medication over the next six to 12 months, 
and that if she continued to lose weight, a general medical 
work-up might be needed to rule out other causes of weight 
loss. 

VA outpatient clinical records dated between March and April 
1999 reflect treatment for continuing gastrointestinal 
complaints.  The appellant was afforded a VA examination in 
June 1999 for compensation and pension purposes where she 
indicated that her symptoms had improved but that she still 
had some epigastric pain and cramping, alternating diarrhea 
and constipation, nausea and occasional vomiting.  Upon 
physical examination, it was reported that she weighed 121 
pounds, was well nourished and in no acute distress.  An 
upper endoscopy was performed which was interpreted as 
showing a suspected gastric tumor of unknown nature.  It was 
reported that a pathology report revealed focal gastritis 
with no evidence of metaplasia.  

The Board observes in this instance that while the veteran 
indicated on VA examination in June 1999 that her symptoms 
had improved, it is shown that she had continued to lose 
weight for which a general medical work-up was recommended in 
September 1998.  As well, more recent VA diagnostic studies 
have revealed a suspected gastric tumor of unknown origin 
which requires clinical correlation with respect to disorders 
which have been service-connected, in order to determine 
related symptomatology.  The Board thus finds that a remand 
for additional development is warranted under the 
circumstances.

The fulfillment of VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

As well, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the claim on appeal in the context 
of the new law, nor has the veteran had an opportunity to 
prosecute her claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any other action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  Those actions should include, among other 
things, making reasonable efforts to obtain complete copies 
of all relevant records of VA treatment dating from May 1999, 
as well as any additional private clinical data reflecting 
treatment the veteran may have received for her 
gastrointestinal disorder since September 1998.  As noted 
previously, the veteran should also be afforded a new 
gastrointestinal examination.  See 38 C.F.R. §§ 3.327, 4.2, 
19.9 (2000).

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain a complete copy of all relevant 
records of VA and private treatment from 
the dates stipulated above.  To this 
end, the veteran should be asked to 
provide the names and addresses of any 
medical care providers not already of 
record, who are treating her for her 
service-connected disorder, so that such 
records may be requested.  

2.  The veteran should be asked to 
provide documentation from her employer 
which sets forth, during the appeal 
period beginning in June 1993 all time 
lost from work due to her service-
connected disability, functional bowel 
syndrome, irritable bowel 
syndrome/spastic colon and gastric 
antral ulcer, as well as any 
accommodations made to her on account of 
this disability.  

3.  As part of the development 
undertaken to comply with the new law, 
the RO should schedule the appellant 
for an examination by a board-certified 
VA specialist in gastroenterology, if 
one is available, to determine the 
nature and etiology of any 
gastrointestinal disability found.  The 
examiner should state whether or not he 
or she is board-certified.  The 
examiner must be provided with the 
appellant's claims folder and a copy of 
this remand for review prior to 
conducting the examination.  The 
examination report should clearly 
reflect whether a review of the claims 
folder was performed.  All necessary 
tests and studies should be performed, 
and all clinical manifestations should 
be reported in detail.  The examiner 
should:

a. Comment on the degree of severity 
of the veteran's service-connected 
functional bowel syndrome, 
irritable bowel syndrome/spastic 
colon and gastric antral ulcer, and 
the extent to which her claims of 
abdominal pain, diarrhea, vomiting, 
appetite suppression, nausea and 
weight loss are supported by 
independent medical evidence and;

b. Provide an opinion regarding the 
degree of reduction in the 
veteran's claimed inability to work 
based solely on impairment due to 
the service-connected 
gastrointestinal disorder.  

The examination report should set forth 
in a clear, comprehensive, and legible 
manner all pertinent findings, and 
should include complete rationale for 
the opinions expressed. 

4.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that the 
requested development has been 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
to the examiner for corrective action.  
38 C.F.R. § 4.2 (2000). 

5.  The appellant should be given 
adequate notice of the examination, to 
include advising her of the 
consequences of her failure to report.  
If she fails to appear for the 
examination, this fact should be noted 
in the claims folder and a copy of the 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folder.  

6.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the appellant's claim, to 
include consideration of whether 
separate ratings are warranted for 
components of the service-connected 
gastrointestinal disease process.  In 
the event she fails to report for 
scheduled VA examination, consideration 
should be given to the provisions of 38 
C.F.R. § 3.655 (2000).  If action 
remains adverse to the appellant, both 
she and her representative should be 
furnished a supplemental statement of 
the case and be given the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

No action is required by the veteran until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).



